       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 1 of 11 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

__________________________________________
                                          :
ADAM ROMANOWICZ,                          :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                  Civil Action No.:
                                          :
DAVRON, LLC,                              :                  COMPLAINT AND JURY
                                          :                  DEMAND
      Defendant.                          :
                                          :
__________________________________________:

                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, ADAM ROMANOWICZ (“Romanowicz” or “Plaintiff”), brings this complaint

in the United States District Court for the Northern District of Illinois against DAVRON, LLC

(“Davron” or “Defendant”), alleging as follows:

                                            PARTIES

1. Romanowicz is an experienced commercial photographer with over twenty years of

    experience and specializing in travel and landscape photography. Romanowicz’s work is

    regularly featured on television shows, calendars, magazines, store displays, and websites.

    Romanowicz resides in Bloomingdale, Illinois.

2. On information and belief, Defendant is a Florida Limited Liability Company existing under

    the laws of the State of Florida, with headquarters in Tampa, Florida. Defendant is a staffing

    company specializing in recruiting engineers, architects, construction, and manufacturing.

    Defendant operates in numerous major cities throughout the United States, including

    Chicago, Illinois. Defendant owns, operates, and is solely responsible for the content on its

    commercial website, www.davron.net.


Plaintiff’s Original Complaint                                                          Page 1 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 2 of 11 PageID #:2




                                  JURISDICTION AND VENUE

3. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

4. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

5. This Court has personal jurisdiction over Defendant, and venue in this District is proper

    under 28 U.S.C. § 1391(b), in that Defendant: 1) transacted business within the State of

    Illinois; and 2) committed a tortious act within State of Illinois.

6. Defendant is subject to personal jurisdiction in Illinois.

7. This Court also has personal jurisdiction over Defendant, and venue in this District is proper

    under 28 U.S.C. § 1400(a).

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

8. Plaintiff captured the photograph, “Columbus Ohio Skyline at Night” (“Copyrighted

    Photograph”) on July 12, 2017. [Exhibit 1]. Plaintiff captured Copyrighted Photograph using

    great technical skill and careful timing, as well as significant time and energy.

9. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on July

    18, 2017 (Registration No.: VA 1-281-805). [Exhibit 2].

10. On or about August 1, 2017, Plaintiff posted Copyrighted Photograph to

    www.3scape.com/pic/10450/Columbus-Ohio-Skyline-at-Night (Last visited October 23,

    2020). [Exhibit 3].

11. Plaintiff attached the following notice to Copyrighted Photograph: “3scape.com.” [Exhibit

    3].




Plaintiff’s Original Complaint                                                          Page 2 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 3 of 11 PageID #:3




12. Beginning on or about July 27, 2018, Defendant copied and posted Copyrighted Photograph

    to the Defendant’s commercial website, www.davron.net (Last visited November 30, 2018).

13. Defendant posted Copyrighted Photograph to the following URLs:

    • www.davron.net/manufacturing-engineering-staffing-oregon/ (Last visited November 30,

      2018). [Exhibit 4].

    • www.davron.net/manufacturing-engineering-staffing-ohio/manufacturing (Last visited

      November 30, 2018). [Exhibit 5].

    • www.davron.net/manufacturing-engineering-staffing-ohio (Last visited November 30,

      2018). [Exhibit 6].

14. Defendant copied and posted Copyrighted Photograph without license or permission from

    Romanowicz.

  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

15. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

16. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid Certificate of Copyright Registration by the Register of Copyrights.

17. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

    exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.

18. Plaintiff is informed and believes Defendant, without the permission or consent of Plaintiff,

    copied and used Copyrighted Photograph on Defendant’s commercial website,

    www.davron.net. In doing so, Defendant violated Plaintiff’s exclusive rights of reproduction




Plaintiff’s Original Complaint                                                            Page 3 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 4 of 11 PageID #:4




    and distribution. Defendant’s actions constitute infringement of Plaintiff’s copyright and

    exclusive rights under copyright.

19. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.

20. As a result of Defendant’s infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized

    by Defendant attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

    infringement of Copyrighted Photograph.

        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

21. Plaintiff is informed and believes that Defendant, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

    copyright management information from Plaintiff’s Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendant’s commercial website, www.davron.net.

    In doing so, Defendant violated 17 U.S.C. § 1202(a)(1) and (b)(1).

22. As a result of Defendant’s actions, Plaintiff is entitled to actual or statutory damages

    pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorney’s fees and costs

    pursuant to 17 U.S.C. § 1203(b)(5).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

A. Declaring that Defendant’s unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendant, its officers, directors, agents, servants,

    employees, representatives, attorneys, related companies, successors, assigns, and all others


Plaintiff’s Original Complaint                                                             Page 4 of 11
         Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 5 of 11 PageID #:5




     in active concert or participation with them from copying and republishing Plaintiff’s

     Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or

     other rights in any manner;

C. Ordering Defendant to account to Plaintiff for all gains, profits, and advantages derived by

     Defendant by their infringement of Plaintiff’s copyright or such damages as are proper, and

     since Defendant intentionally infringed Plaintiff’s copyright, for the maximum allowable

     statutory damages for each violation;

D. Awarding Plaintiff actual and/or statutory damages for Defendant’s copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: October 28, 2020                                  __/s/__David C. Deal______
                                                         David C. Deal (VA Bar No.: 86005)
                                                         The Law Office of David C. Deal, P.L.C.
                                                         P.O. Box 1042
                                                         Crozet, VA 22932
                                                         434-233-2727, Telephone
                                                         david@daviddeal.com
                                                         Counsel for Plaintiff




Plaintiff’s Original Complaint                                                               Page 5 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 6 of 11 PageID #:6




                                      EXHIBIT 1




Plaintiff’s Original Complaint                                              Page 6 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 7 of 11 PageID #:7




                                      EXHIBIT 2




Plaintiff’s Original Complaint                                              Page 7 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 8 of 11 PageID #:8




                                      EXHIBIT 3




Plaintiff’s Original Complaint                                              Page 8 of 11
       Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 9 of 11 PageID #:9




                                      EXHIBIT 4




Plaintiff’s Original Complaint                                              Page 9 of 11
     Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 10 of 11 PageID #:10




                                     EXHIBIT 5




Plaintiff’s Original Complaint                                            Page 10 of 11
     Case: 1:20-cv-06418 Document #: 1 Filed: 10/29/20 Page 11 of 11 PageID #:11




                                     EXHIBIT 6




Plaintiff’s Original Complaint                                            Page 11 of 11
